OTIS, Justice
(dissenting).
In assuming jurisdiction in this ease the trial court, and apparently the majority in this court, relied heavily on a false assumption of fact which in my opinion requires a reversal.
In the order here for review, the first contact with Minnesota which the trial court stressed was stated to be that defendant (Smith) “leased a truck from the plaintiff (Schanno) which was licensed in Minnesota.” The fact of the matter is that the truck was not owned by plaintiff but was owned by Smith and located in Iowa.
*117Equally important, defendant has no business located in Minnesota; this lease was negotiated in Spencer, Iowa; the trip in question began in Iowa and ended in Illinois, without at any time passing through Minnesota.
Defendant did not have minimum contacts in Minnesota with respect to the events giving rise to this claim. He had no contacts in Minnesota other than his lease with Schanno. Under such circumstances, in my opinion, the assumption of jurisdiction by Minnesota under a misapprehension of the facts would clearly “violate fairness and substantial justice” and would contravene Minn.Stat. § 543.19 (1980).
I would reverse.